DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 08/11/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informality in line 8: “a robotic arm”.
The limitation “a robotic arm” is already previously mentioned in line 5 of claim 8, so repeating the same limitation again in line 8 only serves to cover the same limitation. Examiner suggests that the limitation “a robotic arm” in line 8 is removed. Appropriate correction is required.

Claim 19 is objected to because of the following informality in line 1: “according to claim 17wherein…”. Examiner suggests to add a space such that the limitation reads “according to claim 17 wherein…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, line 2 of claim 3 recites the limitation “attaching a sensor package to the aircraft to have an unobstructed field of view”. Applicant’s specification in para. [0019] discloses “…allows the payload an unobstructed field of view”. It is not clear to the Examiner who has the unobstructed field of view from the recited claim language, and how attaching a sensor package results in an unobstructed field of view. For purposes of compact prosecution, the Examiner has interpreted this limitation as “attaching a sensor package to an exterior of the aircraft”.
Claims 4-7 are similarly rejected, because of their dependencies on rejected claim 3, and for failing to cure the deficiencies listed above.

Regarding claim 7, claim 7 recites the limitation "the payload" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent on claim 5. Claims 6 and 7 are dependent on claim 5. However, the only recitation of the limitation “a payload” is in claim 6 (line 3). It is not clear to the Examiner if the Applicant intended for the limitation “the payload” to refer to “a payload” as recited in claim 6 line 3, or if “the payload” is “a payload” that is unrelated to the payload as recited in claim 6.
In the case that the Applicant intended for the limitation “the payload” in claim 7 to refer to “a payload” as recited in claim 6, the claim dependency should at least be changed such that claim 7 is dependent on claim 6. For purposes of compact prosecution, the Examiner has interpreted the limitation “the payload” in line 2 of claim 7 as “a payload”. 

Regarding claim 19, lines 1-2 of claim 19 recites the limitation “the payload is designed to have a clear field of observation”. It is not clear to the Examiner how a payload is “designed to have a clear field of observation”. Applicant’s specification in para. [0019] discloses the “payload 26 is positioned on the longitudinal member 23 far from the rotors”. The claimed limitations only recite “the payload is designed”, but there is no indication that the design is referring to a configuration of the payload in relation to the aircraft. For purposes of compact prosecution, the Examiner has interpreted this limitation as the payload is positioned at a different position than the rotors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20180237136 A1) and herein after will be referred to as Choi.

Regarding claim 1, Choi teaches a method for controlling an aircraft (Fig. 3C tiltrotor aircraft 10), the method comprising the steps of: 
(a) receiving at least one of a plurality of control signals ([0029] Control assembly 110 is part of an actuation system used to adjust the thrust output and thrust vector of rotor assembly 102 and is preferably coupled to an electrically operated actuator controlled by the flight control system and/or pilot input – Examiner understands the control assembly receives control signals from the flight control system and/or from pilot input); 
(b) actuating by way of receiving step (a) a thrust of at least one cyclorotor ([0028] Operation of cycloidal rotors 28a-28h can enable yaw control over tiltrotor aircraft 10 by selectively providing a forward thrust component on one side of tiltrotor aircraft 10 and an aft thrust component on the other side of tiltrotor aircraft 10, as indicated by the large arrows with an aft component associated with cycloidal rotors 28 a-28 d and the large arrows with a forward component associated with cycloidal rotors 28 e-28 h in FIG. 3C.)
and a thrust of a plurality of multirotors ([0029] Control assembly 110 is part of an actuation system used to adjust the thrust output and thrust vector of rotor assembly 102 and is preferably coupled to an electrically operated actuator controlled by the flight control system and/or pilot input; see Fig. 8A multirotor assemblies 324a and 324b); 
and (c) positioning by way of actuating step (b) the aircraft in a location in space ([0043] FIG. 8A illustrates aircraft 310 in helicopter or VTOL flight mode, in which proprotor assemblies 324 a, 324 b are rotating in a substantially horizontal plane to provide a lifting thrust, such that aircraft 310 flies much like a conventional helicopter, with the addition of cycloidal rotors 328 providing vertical lift and hover augmentation).

Regarding claim 8, Choi, teaches the method according to claim 1.
Choi also teaches wherein the positioning step (c) further comprises at least one of the steps of: varying the thrust of the at least one cyclorotor to adjust a lateral motion of the aircraft; varying a torque of the at least one cyclorotor and varying a torque of the plurality of multirotors in combination to adjust a yaw of the aircraft; and varying the thrust of the plurality of multirotors to adjust at least one of a pitch of the aircraft, a roll of the aircraft, and a vertical orientation of the aircraft ([0028] operation of cycloidal rotors 28a-28h can enable lateral control over tiltrotor aircraft 10 by selectively providing a lateral thrust component on both sides of tiltrotor aircraft 10; see Fig. 3E arrows indicating lateral thrust control directions; [0042] Thrust vectoring by cycloidal rotors 328 is operable to provide hover augmentation to tiltrotor aircraft 10 such as roll control, yaw control, fore/aft control and/or lateral control if certain of cycloidal rotors 328 are positioned in the chordwise direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kunzi et al. (US 20180196435 A1) and herein after will be referred to as Kunzi.

Regarding claim 2, Choi teaches the method according to claim 1.
Choi also teaches further comprising the steps of: providing a microcontroller for the aircraft; and sending by the microcontroller the plurality of control signals to at least one of: the at least one cyclorotor; and the plurality of multirotors (see also rejection of claim 1 regarding the flight control system providing control signal(s) to the plurality of multirotors in at least [0029] and control signal(s) to the cyclorotor in at least [0028]).
Choi, as modified, does not explicitly teach reading by the microcontroller a plurality of signals received from a plurality of sources.
However, Kunzi teaches an aircraft (Fig. 2a aircraft 200) comprising: 
a microcontroller (Fig. 3 flight control system 306 having controller 318; [0106] The controller 318 may include any combination of software and/or processing circuitry suitable for controlling the various components of the aircraft […] without limitation, microprocessors, microcontrollers…)
and reading by the microcontroller a plurality of signals received from a plurality of sources ([0106] the controller 318 may be electrically or otherwise coupled in a communicating relationship with the processor 314, the aircraft 200, the flight-control system 306, the steering mechanism 304, and the other various components of the devices and systems described herein; see Fig. 3 controller 318 communicates with steering system 308, GPS system 312, gyroscope 316, accelerometer 320…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the controller as taught by Choi, as modified, to incorporate the teachings of Kunzi to include reading by the microcontroller a plurality of signals received from a plurality of sources, because in doing so “[t]he controller 318 may be operable to control components of the aircraft 200 and the flight-control system 306, such as the steering mechanism 304” and be electrically or otherwise coupled in a communicating relationship with the other various components of the devices and systems” (Kunzi [0106]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kunzi, in further view of Lukoschat et al. (US 20190137628 A1) and herein after will be referred to as Lukoschat.

Regarding claim 3, Choi, as modified (see rejection of claim 2), teaches the method according to claim 2.
Choi, as modified, does not explicitly teach further comprising the steps of: attaching a sensor package to the aircraft to have an unobstructed field of view; and sending by the sensor package a plurality of sensor signals to the microcontroller.  
However, Lukoschat teaches further comprising the steps of: 
attaching a sensor package to the aircraft (Fig. 2 aircraft 140) to have an unobstructed field of view ([0019] In certain embodiments, a plurality of distance sensors 110 are mounted in a respective plurality of locations on an exterior of the aircraft for illuminating obstacles nearby wings and the aircraft fuselage; Fig. 2 110 is on the exterior of the aircraft and is unobstructed);
and sending by the sensor package a plurality of sensor signals to the microcontroller (Fig. 1 distance sensor 110 readings sent to controller 200)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Lukoschat to include further comprising the steps of: attaching a sensor package to the aircraft to have an unobstructed field of view; and sending by the sensor package a plurality of sensor signals to the microcontroller, for the motivation of allowing the aircraft to be capable of detecting obstacles and determining distances from objects, which by extension helps prevent collisions.

Regarding claim 4, Choi, as modified, teaches the method according to claim 3.
Choi, as modified, also teaches further comprising the step of: equipping the sensor package with at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter (Lukoschat [0019] In certain embodiments, a plurality of distance sensors 110 are mounted in a respective plurality of locations on an exterior of the aircraft for illuminating obstacles nearby wings and the aircraft fuselage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Lukoschat to include further comprising the step of: equipping the sensor package with at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter, for the motivation of allowing the aircraft to be capable of detecting obstacles and determining distances from objects, which by extension helps prevent collisions.

Regarding claim 5, Choi, as modified, teaches the method according to claim 3.
Choi, as modified, also teaches wherein the reading step further comprises at least one of the steps of: reading the plurality of sensor signals; reading a first signal indicating a state of the plurality of multirotors; reading a second signal indicating a state of the at least one cyclorotor; reading a third signal from a gyroscope; reading a fourth signal from an accelerometer; reading a fifth signal from an environmental sensor; reading a sixth signal from a horizontally oriented range finding sensor to determine a range from a target surface; reading a seventh signal from an optical flow camera to determine a lateral motion of the aircraft and a vertical motion of the aircraft relative to the target surface; reading an eighth signal from a global positioning system; reading a ninth signal from a pilot; and reading a tenth signal from an autopilot (see rejection of claim 2 – cited to Kunzi [0106] The controller 318 may be electrically or otherwise coupled in a communicating relationship with […] the flight-control system 306, the steering mechanism 304, and the other various components of the devices and systems described herein; and Kunzi Fig. 3 shows GPS system 312 and gyroscope 316 are part of the flight control system 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Kunzi to include wherein the reading step further comprises at least one of the steps of: reading the plurality of sensor signals; reading a first signal indicating a state of the plurality of multirotors; reading a second signal indicating a state of the at least one cyclorotor; reading a third signal from a gyroscope; reading a fourth signal from an accelerometer; reading a fifth signal from an environmental sensor; reading a sixth signal from a horizontally oriented range finding sensor to determine a range from a target surface; reading a seventh signal from an optical flow camera to determine a lateral motion of the aircraft and a vertical motion of the aircraft relative to the target surface; reading an eighth signal from a global positioning system; reading a ninth signal from a pilot; and reading a tenth signal from an autopilot, for the motivation of “detecting rotation of the aircraft” (Kunzi [0102]), and by extension aiding the vehicle to navigate along an intended path.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kunzi, in view of Lukoschat, in further view of Cobb et al. (US 20180016004 A1), in further view of Krogh et al. (US 20170248967 A1) and herein after will be referred to as Cobb and Krogh respectively.

Regarding claim 6, Choi, as modified, teaches the method according to claim 5.
Choi, as modified, does not explicitly teach: further comprising the step of: maneuvering the aircraft near the target surface; and inspecting the target surface with a payload attached to the aircraft.  
However, Cobb teaches further comprising the step of: maneuvering the aircraft near the target surface […] with a payload attached to the aircraft (Fig. 6 aircraft with payload is near the target surface 34 and/or 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Cobb to include further comprising the step of: maneuvering the aircraft near the target surface […] with a payload attached to the aircraft, to obtain the commonly known benefits of such adaptation including but not limited to providing an aircraft with aided capabilities of “aerial delivery and deployment of packages” (Cobb [0050]). 
Choi, as modified, does not explicitly teach: and inspecting the target surface.
However, Krogh discloses an aircraft (Fig. 2 UAV 102) and inspecting the target surface with a payload attached to the aircraft ([0016] FIG. 2 is a side elevational view of an inspection system 100 that includes the unmanned aircraft 102 and the instrument 104 inspecting and/or measuring a target surface 106; [0010] In a further aspect, a system for inspecting a target surface is provided. The system includes an unmanned aircraft configured to inspect the target surface during flight operations of the unmanned aircraft).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft with a payload attached as taught by Choi, as modified, to incorporate the teachings of Krogh to include inspecting the target surface with a payload attached to the aircraft, for the motivation of “enabling remote inspection of target surfaces or structures by an unmanned aircraft” (Krogh [0001]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kunzi, in view of Lukoschat, and in further view of Cobb.


Regarding claim 7, Choi, as modified, teaches the method according to claim 5.
Choi, as modified, does not explicitly teach further comprising the step of: equipping the payload with at least one of: a touch-based non-destructive testing sensor; a drill; a robotic arm; an active thermography sensor; a ground penetrating radar; a Schmitt hammer; a thermal camera; an optical camera; a microscope; a paint spray-gun; a nail gun; a vacuum; a pressure washer; a welder; a rotary saw; and a chain saw.  
However, Cobb teaches further comprising the step of: equipping the payload with at least one of: a touch-based non-destructive testing sensor; a drill; a robotic arm; an active thermography sensor; a ground penetrating radar; a Schmitt hammer; a thermal camera; an optical camera; a microscope; a paint spray-gun; a nail gun; a vacuum; a pressure washer; a welder; a rotary saw; and a chain saw (Fig. 7 – payload comprises a telescoping boom assembly; [0047] Variations in the design and articulation of payload mounting provisions 27 attached to the telescoping boom assembly 26 including but not limited to the use of mechanized grappling claws).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Cobb to include further comprising the step of: equipping the payload with at least one of: a touch-based non-destructive testing sensor; a drill; a robotic arm; an active thermography sensor; a ground penetrating radar; a Schmitt hammer; a thermal camera; an optical camera; a microscope; a paint spray-gun; a nail gun; a vacuum; a pressure washer; a welder; a rotary saw; and a chain saw, for the motivation of “enabling the aircraft 10 to maintain or adjust its orientation while extending or retracting the telescoping boom assembly 26” (Cobb [0024]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Butt et al. (WO 2020065304 A1), in view of Cobb, and herein after will be referred to as Butt.

Regarding claim 9, Choi teaches an aircraft comprising (Fig. 3C tiltrotor aircraft 10): 
a plurality of multirotors whose axis of rotation is oriented at or near vertical (Fig. 3C multirotors 32 with rotation axis indicated by vertical dashed line; see also Fig. 8A 324a and 324b multirotor assembly; [0043] proprotor assemblies 324a, 324b are rotating in a substantially vertical plane to provide a forward thrust enabling wing 318 to provide a lifting force responsive to forward airspeed, such that aircraft 310 flies much like a conventional propeller driven aircraft);
at least one cyclorotor whose axis of rotation is oriented at or nearhorizontal (Fig. 3C cycloidal rotors 28h-28e); 
Choi does not explicitly teach that the at least one cyclorotor has an axis of rotation oriented at or near vertical.
However, in the same field of endeavor, Butt discloses at least one cyclorotor whose axis of rotation is oriented at or near vertical (Fig. 1 cyclorotor 1 comprises a plurality of blades 2 arranged to rotate around the vertical rotation axis Z); p.3 ln.9 The blades may be mounted on a suitable frame; p.3 ln.15-17 The blades may be arranged around a rotation axis aligned in any suitable direction. In many embodiments, the blades may be arranged around a horizontal or vertical rotation axis).
A person of ordinary skill in the art, upon reading the reference(s), would also have recognized the desirability of implementing a cylorotor on a frame. Butt explicitly indicates 2 predictable solutions to the implementation of the cyclorotor on a frame – either oriented to rotate about a horizontal rotation axis or oriented to rotate about a vertical rotation axis, both choices which are likely to be successful to the implementation of the cyclorotor on a frame (Butt p.3 ln.15-17 cited above). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the cyclorotor’s axis of rotation that is oriented at or near horizontal as taught by Choi to try an axis of rotation that is oriented at or near vertical because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
Choi, in view of Butt does not explicitly teach: and a payload.
However, in the same field of endeavor, Cobb discloses an aircraft comprising a payload ([0012] FIG. 6 shows a side elevation view of a diagonal payload deployment and/or retrieval by an aircraft in accordance with one embodiment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft as taught by Choi, in view of Butt to incorporate the teachings of Cobb to include a payload, to obtain the commonly known benefits of such adaptation including but not limited to providing an aircraft with aided capabilities of “aerial delivery and deployment of packages” (Cobb [0050]). 
Choi, in view of Butt, in view of Cobb also teaches: and a frame for connecting the plurality of multirotors and the at least one cyclorotor, and the payload (Choi [0020] airframe of tiltrotor aircraft 10).  

Regarding claim 12, Choi, as modified, teaches the aircraft according to claim 9.
Choi also teaches further comprising: a thrust from the at least one cyclorotor used to actuate lateral control ([0028] operation of cycloidal rotors 28 a-28 h can enable lateral control over tiltrotor aircraft 10 by selectively providing a lateral thrust component on both sides of tiltrotor aircraft 10; see Fig. 3E arrows indicating lateral thrust control directions; [0042] Thrust vectoring by cycloidal rotors 328 is operable to provide hover augmentation to tiltrotor aircraft 10 such as roll control, yaw control, fore/aft control and/or lateral control if certain of cycloidal rotors 328 are positioned in the chordwise direction); 
and a thrust from the plurality of multirotors used to oppose gravity ([0043] proprotor assemblies 324a, 324b are rotating in a substantially horizontal plane to provide a lifting thrust).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Butt, in view of Cobb, in further view of Kunzi.

Regarding claim 10, Choi, as modified, (see rejection of claim 9), teaches the aircraft according to claim 9. 
Choi also teaches further comprising: a microcontroller that sends a plurality of control signals to at least one of: the plurality of multirotors; and the at least one cyclorotor ([0029] Control assembly 110 is part of an actuation system used to adjust the thrust output and thrust vector of rotor assembly 102 and is preferably coupled to an electrically operated actuator controlled by the flight control system and/or pilot input).
In Choi, Examiner interprets the controller in the flight control system corresponds to the limitation “microcontroller”.  
The flight control system sends a plurality of signals from a plurality of sources (control signals to the rotor assemblies 324a 324b and the cyclorotors 328 in Fig. 8A).
Choi, as modified, does not explicitly teach a microcontroller located on the frame that reads a plurality of signals from a plurality of sources.
However, Kunzi teaches an aircraft (Fig. 2a aircraft 200) comprising: 
a microcontroller located on the frame (Fig. 3 flight control system 306 having controller 318; [0077] For example, flight-control system 306 and/or dynamic collision-avoidance system 302 may attach to an exterior of a vehicle, or be disposed wholly or partially within the vehicle; [0106] The controller 318 may include any combination of software and/or processing circuitry suitable for controlling the various components of the aircraft […] without limitation, microprocessors, microcontrollers…)
that reads a plurality of signals from a plurality of sources ([0106] the controller 318 may be electrically or otherwise coupled in a communicating relationship with the processor 314, the aircraft 200, the flight-control system 306, the steering mechanism 304, and the other various components of the devices and systems described herein; see Fig. 3 controller 318 communicates with steering system 308, GPS system 312, gyroscope 316, accelerometer 320…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the controller as taught by Choi, as modified, to incorporate the teachings of Kunzi to include a microcontroller located on the frame that reads a plurality of signals from a plurality of sources, because in doing so “[t]he controller 318 may be operable to control components of the aircraft 200 and the flight-control system 306, such as the steering mechanism 304” and be electrically or otherwise coupled in a communicating relationship with the other various components of the devices and systems” (Kunzi [0106]).

Regarding claim 11, Choi, as modified, teaches the aircraft according to claim 10.
Choi, as modified, also teaches wherein the plurality of signals from the plurality of sources are selected from the group consisting of: a first signal indicating a state of the plurality of multirotors; a second signal indicating a state of the at least one cyclorotor; a third signal from a gyroscope; a fourth signal from an accelerometer; a fifth signal from an environmental sensor; a sixth signal from a horizontally oriented range finding sensor to determine a range from a target surface; a seventh signal from an optical flow camera to determine a lateral motion of the aircraft and a vertical motion of the aircraft relative to a target surface; an eighth signal from a global positioning system; a ninth signal from a pilot; and a tenth signal from an autopilot (see rejection of claim 10 – cited to Kunzi [0106] The controller 318 may be electrically or otherwise coupled in a communicating relationship with […] the flight-control system 306, the steering mechanism 304, and the other various components of the devices and systems described herein; and Kunzi Fig. 3 shows GPS system 312 and gyroscope 316 are part of the flight control system 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Kunzi to include wherein the plurality of signals from the plurality of sources are selected from the group consisting of: a first signal indicating a state of the plurality of multirotors; a second signal indicating a state of the at least one cyclorotor; a third signal from a gyroscope; a fourth signal from an accelerometer; a fifth signal from an environmental sensor; a sixth signal from a horizontally oriented range finding sensor to determine a range from a target surface; a seventh signal from an optical flow camera to determine a lateral motion of the aircraft and a vertical motion of the aircraft relative to a target surface; an eighth signal from a global positioning system; a ninth signal from a pilot; and a tenth signal from an autopilot, for the motivation of “detecting rotation of the aircraft” (Kunzi [0102]), and by extension aiding the vehicle to navigate along an intended path.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Butt, in view of Cobb, in further view of Xu et al. (US 20190185169 A1), and herein after will be referred to as Xu.

Regarding claim 13, Choi, as modified, teaches the aircraft according to claim 9.
Choi, as modified, also teaches further comprising: a longitudinal member (Choi Fig. 3E aircraft member aligned in the longitudinal axis depicted by dashed lines); 
a payload mounted at a first end of the longitudinal member (see rejection of claim 9 cited to Cobb [0012] FIG. 6 shows a side elevation view of a diagonal payload deployment and/or retrieval by an aircraft in accordance with one embodiment; see also Cobb Fig. 7 payload mounted at the end of the longitudinal member); 
Choi, as modified, does not explicitly teach: a battery mounted at a second end of the longitudinal member.
However, Xu discloses an aircraft (Fig. 1 UAV 100) comprising a battery ([0005] In accordance with the disclosure, there is provided an unmanned aerial vehicles (UAV) comprising an airframe, a battery mounted at the airframe):
the battery mounted at a second end of the longitudinal member ([0039] the battery may be mounted at one end of the fuselage 12; Fig. 1 shows fuselage 12 is located at the second end of the longitudinal member --airframe--; [0034] In another embodiment, the battery may be mounted at other parts of the airframe 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Xu to include a battery mounted at a second end of the longitudinal member, to obtain the well-known benefits of supplying power to the electrical and electronic components on the UAV (Xu [0032]). Furthermore, such placement at a second end of the longitudinal member is an appropriate position (Xu [0034]) and may be an improvement to other placements as other components located on the UAV may be less likely to be affected by the magnetic field generated by the battery (Xu [0017]).
Choi, as modified, further teaches: and a lateral support member that extends outward from the longitudinal member (Choi Fig. 3E a lateral support member extending outwards from both the left and right sides of the longitudinal member); 
wherein the plurality of multirotors are mounted on the lateral support member (Choi Fig. 8A rotor wing assemblies 324a and 324b mounted on the lateral support member), 
and the cyclorotor is mounted on the longitudinal member (Fig. 3E cyclorotors 28h-28e mounted on the longitudinal member).
Choi, as modified, does not explicitly teach: a plurality of lateral support members that extends outward from the longitudinal member, wherein the plurality of multirotors are mounted on the lateral support members.
However, Xu also discloses an aircraft comprising (Fig. 1 UAV 100):
a plurality of lateral support members that extends outward from the longitudinal member (Fig. 1 plurality of arms 14 extending outwards from airframe 10); 
wherein the plurality of multirotors are mounted on the lateral support members (Fig. 1 each arm has a multirotor mounted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the longitudinal member as taught by Choi, as modified, to incorporate the teachings of Xu to include a plurality of lateral support members that extends outward from the longitudinal member, to obtain the well known benefits of such adaptation, namely increased thrust support for the aircraft with the additional of more support members and rotors, which by extension aid in supporting heavier aircraft.

Regarding claim 15, Choi, as modified teaches the aircraft according to claim 13.
Choi, as modified also teaches wherein the payload further comprises at least one of: a touch-based non-destructive testing sensor; a drill; a robotic arm; a touch-based non-destructive testing sensor; a drill; a robotic arm; an active thermography sensor; a ground penetrating radar; a Schmitt hammer; a thermal camera; an optical camera; a microscope; a paint spray-gun; a nail gun; a vacuum; a pressure washer; a welder; a rotary saw; and a chain saw (see rejection of claim 13 cited to Cobb Fig. 7 – payload comprises a telescoping boom assembly; Cobb [0047] Variations in the design and articulation of payload mounting provisions 27 attached to the telescoping boom assembly 26 including but not limited to the use of mechanized grappling claws).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Cobb to include wherein the payload further comprises at least one of: a touch-based non-destructive testing sensor; a drill; a robotic arm; a touch-based non-destructive testing sensor; a drill; a robotic arm; an active thermography sensor; a ground penetrating radar; a Schmitt hammer; a thermal camera; an optical camera; a microscope; a paint spray-gun; a nail gun; a vacuum; a pressure washer; a welder; a rotary saw; and a chain saw, for the motivation of “enabling the aircraft 10 to maintain or adjust its orientation while extending or retracting the telescoping boom assembly 26” (Cobb [0024]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Butt, in view of Cobb, in view of Xu, in further view of Lukoschat.

Regarding claim 14, Choi, as modified, teaches the aircraft according to claim 13.
Choi, as modified, does not explicitly teach further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter.  
However, Lukoschat teaches an aircraft (Fig. 2 aircraft 140) further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter (Fig. 2 mounted distance sensor 110; [0019] In certain embodiments, a plurality of distance sensors 110 are mounted in a respective plurality of locations on an exterior of the aircraft for illuminating obstacles nearby wings and the aircraft fuselage; see also [0014] each pulse produces an echo after reflecting off of nearby objects that may be received by detector 130. Receipt of the echo provides detectability of objects by system 100. The amount of time between the pulse emitted and the echo received is used to determine a distance between the distance sensor 110 and an object based on the speed of light; [0024] In some embodiments, detector 130 includes a sensor array that is used to receive a plurality of echoes from a respective plurality of objects 155. In one embodiment, the sensor array of detector 130 includes seven sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Lukoschat to include further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter, for the motivation of allowing the aircraft to be capable of detecting obstacles and determining distances from objects, which by extension helps prevent collisions.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Butt, in view of Cobb, in further view of Benedict et al. (US 20190337616 A1), and herein after will be referred to as Benedict.

Regarding claim 16, Choi, as modified, teaches the aircraft according to claim 9.
Choi does not explicitly teach further comprising: a tail rotor mounted on the longitudinal member.  
However, Benedict teaches an aircraft further comprising: a tail rotor mounted on the longitudinal member ([0045] Tail rotor assembly 200 of cycloidal rotor MAV 100, powered by a tail rotor motor 202 (shown in FIG. 4); Fig. 4 shows the tail rotor mounted on the longitudinal member --airframe 102--).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft as taught by Choi, as modified, to incorporate the teachings of Benedict to include further comprising: a tail rotor mounted on the longitudinal member, for the motivation of “counteracting a nose-up reaction pitching moment” of the aircraft as well as “provide an additional amount of lift” for the aircraft (Benedict [0045]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Cobb, and in view of Xu.

Regarding claim 17, Choi teaches an aircraft comprising (Fig. 3C tiltrotor aircraft 10): 
a longitudinal member (Choi Fig. 3E aircraft member aligned in the longitudinal axis depicted by dashed lines);
Choi does not explicitly teach: a payload mounted at a first end of the longitudinal member.
However, in the same field of endeavor, Cobb discloses an aircraft comprising a payload mounted at a first end of the longitudinal member (Fig. 7 payload mounted at the end of the longitudinal member).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft as taught by Choi to incorporate the teachings of Cobb to include comprising a payload mounted at a first end of the longitudinal member, to obtain the commonly known benefits of such adaptation including but not limited to providing an aircraft with aided capabilities of “aerial delivery and deployment of packages” (Cobb [0050]). 
Choi, in view of Cobb, does not explicitly teach: a battery mounted at a second end of the longitudinal member.
However, Xu discloses an aircraft (Fig. 1 UAV 100) comprising a battery ([0005] In accordance with the disclosure, there is provided an unmanned aerial vehicles (UAV) comprising an airframe, a battery mounted at the airframe):
the battery mounted at a second end of the longitudinal member ([0039] the battery may be mounted at one end of the fuselage 12; Fig. 1 shows fuselage 12 is located at the second end of the longitudinal member --airframe--; [0034] In another embodiment, the battery may be mounted at other parts of the airframe 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, in view of Cobb, to incorporate the teachings of Xu to include a battery mounted at a second end of the longitudinal member, to obtain the well-known benefits of supplying power to the electrical and electronic components on the UAV (Xu [0032]). Furthermore, such placement at a second end of the longitudinal member is an appropriate position (Xu [0034]) and may be an improvement to other placements as other components located on the UAV may be less likely to be affected by the magnetic field generated by the battery (Xu [0017]).
Choi, in view of Cobb, in view of Xu further teaches: a lateral support member that extends outward from the longitudinal member (Choi Fig. 3E a lateral support member extending outwards from both the left and right sides of the longitudinal member); 
a plurality of multirotors, each of which is located at an outer end of the lateral support member; (Choi Fig. 8A rotor wing assemblies 324a and 324b mounted on the lateral support member), 
Choi, as modified, does not explicitly teach: a plurality of lateral support members that extends outward from the longitudinal member, and a plurality of multirotors, each of which is located at an outer end of each of the plurality of lateral support members.
However, Xu also discloses an aircraft comprising (Fig. 1 UAV 100):
a plurality of lateral support members that extends outward from the longitudinal member (Fig. 1 plurality of arms 14 extending outwards from airframe 10); 
and a plurality of multirotors, each of which is located at an outer end of each of the plurality of lateral support members (Fig. 1 each arm has a multirotor mounted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the longitudinal member as taught by Choi, as modified, to incorporate the teachings of Xu to include a plurality of lateral support members that extends outward from the longitudinal member, and a plurality of multirotors, each of which is located at an outer end of each of the plurality of lateral support members, to obtain the well known benefits of such adaptation, namely increased thrust support for the aircraft with the additional of more support members and rotors, which by extension aid in supporting heavier aircraft.
Choi, in view of Cobb, in view of Xu further teaches: and at least one cyclorotor mounted on the longitudinal member between the payload and the battery (Choi Fig. 3E cyclorotors 28h-28e mounted on the longitudinal member).

Regarding claim 19, Choi, as modified, teaches the aircraft according to claim 17.
Choi, as modified, also teaches wherein the payload is designed to have a clear field of observation (Cobb Fig. 7 payload has a clear field of observation).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Cobb, in view of Xu, in further view of Sada et al. (US 9527597 B1), and herein after will be referred to as Sada.

Regarding claim 18, Choi, as modified (see rejection of claim 17), teaches the aircraft according to claim 17.
Choi, as modified, also teaches wherein the payload is designed to be positioned close to or in contact with another object (Cobb Fig. 6 the payload 28 is positioned close to another object 34).
Choi, as modified, suggests that a net center of gravity is located at or near the center of the aircraft (Choi Fig. 3C Examiner submits such configuration of aircraft has a center of gravity near the center of the aircraft), but Choi, as modified, does not explicitly teach: further comprising: a net center of gravity located at or near the center of the aircraft.
However, Sada explicitly discloses an aircraft (Fig. 1 unmanned aircraft vehicle (UAV)) further comprising: 
a net center of gravity located at or near the center of the aircraft (col.1 ln.36-42 The first aspect that is taken into consideration is the center of gravity (CG). The CG is the point at which weight force, or the entire weight of the aircraft, is considered to be concentrated. The CG affects the stability of the entire aircraft and 40 must be kept within certain bounds in order to maintain safety; col.1 ln.51-54 Cargo being transported in the aircraft must be placed within a location very close to the CG, referred to as the CG envelope, usually located around the center portion of the aircraft)
Sada discloses that it is usual for aircrafts to have a net center of gravity (“CG”) located at or near the center of the aircraft, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Choi, as modified, to more explicitly disclose that a net center of gravity is located at or near the center of the aircraft as taught by Sada because design incentives provide reasons to make such an adaptation and the invention resulted from application of the prior knowledge in a predictable manner. Such design incentives include the incentive to “maintain safe and controlled flight” (Sada col.2 ln.7) and to “maintain pitch stability” (Sada col. 3 ln.9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Cobb, in view of Xu, in further view of Lukoschat.

Regarding claim 20, Choi, as modified, teaches the aircraft according to claim 17.
Choi, as modified, does not explicitly teach further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter.
However, Lukoschat teaches an aircraft (Fig. 2 aircraft 140) further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter (Fig. 2 mounted distance sensor 110;  [0019] In certain embodiments, a plurality of distance sensors 110 are mounted in a respective plurality of locations on an exterior of the aircraft for illuminating obstacles nearby wings and the aircraft fuselage; see also [0014] each pulse produces an echo after reflecting off of nearby objects that may be received by detector 130. Receipt of the echo provides detectability of objects by system 100. The amount of time between the pulse emitted and the echo received is used to determine a distance between the distance sensor 110 and an object based on the speed of light; [0024] In some embodiments, detector 130 includes a sensor array that is used to receive a plurality of echoes from a respective plurality of objects 155. In one embodiment, the sensor array of detector 130 includes seven sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Choi, as modified, to incorporate the teachings of Lukoschat to include further comprising: a sensor package mounted on the longitudinal member, the sensor package further comprising at least one of: at least two distance measuring sensors; an optical flow camera; and a first-person view camera and transmitter, for the motivation of allowing the aircraft to be capable of detecting obstacles and determining distances from objects, which by extension helps prevent collisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220089279 A1: Rosen discloses motivation to have a plurality of lateral support members and rotors in at least para. [0238] “FIGS. 1E-1Q include embodiments with up to six rotors. It should be understood that more rotors (e.g., to support a heavier aircraft) are optionally added as called for by the size and/or weight of the aircraft.”
US 9346535 B1: Adams discloses cycloidal rotor blades
US 20150292481 A1: Whinney discloses a vertically oriented cyloidal rotor for wind turbines

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661